Exhibit 10.55

 

This Macadamia Nut Purchase Agreement is entered into on the date set forth
below by and between Purdyco International, Ltd., a Hawaii Corporation, d.b.a.
Island Princess, (“IP”) and ML Macadamia Orchards, L.P. (“MLP”).

 

Whereas, IP is experienced and capable in all aspects of the business of
processing and marketing macadamia nuts;

 

Whereas, MLP is the legal and beneficial owner of macadamia nut crop produced in
certain macadamia nut orchards in Hawaii;

 

Whereas, IP desires to purchase wet-in-shell (“WIS”) macadamia nuts from MLP as
provided herein;

 

Now, therefore, in consideration of the promises and mutual covenants and
agreements set forth herein, the parties agree as follows:

 

1.  Term.  This Agreement shall be deemed to have commenced for all purposes as
of January 1, 2007 and shall continue in full force and effect until
December 31, 2011, unless terminated earlier as provided herein.

 

2.  Purchase and Sale.  MLP agrees to sell and IP agrees to purchase at least
1.9 million pounds and no more than 2.1 million pounds of WIS macadamia nuts
annually from various MLP orchards. Should the parties mutually agree in
writing, up to 3 million additional pounds may be sold annually on the same
terms and conditions. For purposes of this provision, WIS pounds shall be
defined as field pounds, adjusted to 20% moisture and 30% SK/DIS kernel
recovery.

 

3.  Delivery.  MLP shall harvest macadamia nuts and fill containers suitable for
transport as mutually agreed upon, and deliver husked WIS nuts to IP’s
processing plant. The Parties acknowledge that the crop must be harvested and
delivered in a timely manner or the nut quality will be adversely affected.
Accordingly, IP agrees to accept delivery of the crop as harvested, up to a
maximum of 150,000 WIS pounds per week and shall have the capacity to unload up
to 40,000 pounds per hour. The Island Princess processing facility will be open
to receive macadamia nut deliveries Monday through Friday from 7:00 AM to 3:00
PM.  Saturday deliveries during peak harvest periods will be accepted with a
minimum 24 hour notice to the Kea’au GM (Office Phone; 966-7451, ext 203). 
Should IP be unable to accept deliveries up to this level, MLP shall provide
samples of the husked WIS nuts intended for delivery. When the delayed nuts are
actually delivered, payment shall be based on these samples. MLP recognizes a
duty to mitigate any damage by providing forecasts of intended deliveries and by
selling delayed deliveries to other processors with excess capacity if at all
possible.

 

--------------------------------------------------------------------------------


 

4.  Annual Contract Price.  The Parties shall mutually agree upon a contract
price for each six-month period (January-June and July-December) under the
contract. The pricing for January-June shall be agreed to no later than
November 15th of the preceding year. The pricing for July-December shall be
agreed to no later than the preceding May 15th.

 

Should the Parties fail to agree upon a price by the established dates, the
Parties shall mutually engage an independent third party broker or specialist to
(1) survey the macadamia market for the preceding crop year, (2) determine the
average price per pound for bulk premium (Hawaiian and Australian) Style II
macadamia nuts and (3) issue a certified report to the parties. The procedures
for such review are outlined in Exhibit A. Either party may review or challenge
the content of the report within 15 days of issuance, in which case the parties
shall attempt to resolve the matter through good faith negotiation. Should the
parties fail to reach a final agreement, the objecting party may, at its own
cost, engage a second qualified Specialist to perform another price survey. The
results of the two surveys shall be averaged to determine the Global Macadamia
Kernel Price. The Global Macadamia Price as determined by the Specialist(s)
shall be converted to a WIS contract price using a conversion factor of 15.2% of
the Global Macadamia Kernel Price.

 

In the event that a contract price has not been established by the beginning of
any six-month contract period, any nuts delivered will be paid at an estimated
price equal to the price in the preceding period. Once the new pricing is
determined, an adjustment shall be calculated and reflected in the subsequent
monthly payment.

 

5.  (A) Options to Terminate. In the event that the contract price for any
six-month contract period is less than 75 cents per pound, MLP shall be entitled
to terminate this agreement at its sole option by providing 60 days written
notice.  In the event that the contract price for any six-month contract period
is more than $1.20 per pound, IP shall be entitled to terminate this agreement
at its sole option by providing 60 days written notice.

 

5.  (B) Suspension of WIS Macadamia Nut Delivery.- In the event that rocks
contained in a delivery, as determined by the WIS macadamia nuts sampling
process exceeds 0.5% of the gross weight of the delivery sample, or when
“Extraneous” matter ( as defined in Exhibit B) exceeds 5% of the gross weight of
delivery sample, IP has the right to refuse further deliveries of WIS macadamia
nuts until satisfied that MLP has taken the necessary measures to correct the
problem at their husking plant.  IP will inform MLP immediately when extraneous
materials exceed the established criteria and allow reasonable time for MLP to
mitigate the problem.

 

6.  Payment Terms.  Payments shall be made within 30 days of the date of
delivery.

 

7.  PACA Lien – IP acknowledges that WIS macadamias are a perishable
agricultural commodity. IP further concedes that all receivables related to
deliveries of WIS nuts are subject to and secured by the provisions of the
Perishable Agricultural Commodities Act of 1930.

 

8.  Sampling.  IP and MLP shall use such methods and procedures as may be
appropriate to enable IP to determine the gross wet-in-shell weight, the
moisture content and the kernel

 

--------------------------------------------------------------------------------


 

recovery of the macadamia nuts delivered to it by MLP with as much accuracy as
is reasonably practicable. The procedures to be used in sampling for moisture,
kernel recovery and in calculating the payment to MLP are set forth in
Exhibit B. Any deviations from the sampling procedure shall be by mutual
agreement only.

 

9.  Accounting and Reports.  IP shall keep full and accurate records and
accounts showing, among other things, dates of delivery and weights of nuts from
the orchards, all wet-in-husk weights measured, and all other information that
may be necessary or desirable in order to calculate and verify payments to MLP
under this Agreement.

 

Along with each payment for deliveries, IP will provide a written report to MLP
describing the shipment delivery weight (WIS), the quality analysis results, and
the calculations that determine payment.

 

MLP shall be entitled to observe the sampling process upon reasonable notice and
shall be entitled to any information necessary or desirable to verify the
accuracy of the nut price or payment. To the extent that information is shared
between the parties hereunder and is not otherwise in the public domain, both
parties agree to keep such information confidential except as may be required by
law or in connection with any litigation between the parties.

 

10.  Termination.  The parties may terminate this Agreement at any time by
mutual agreement in writing.  In the event that any party shall be in default
(as defined below), the non-defaulting party may terminate this Agreement at any
time by delivering written notice of such termination to the defaulting party.

 

A party shall be in “default” under this Agreement in the event that (i) it
files any voluntary proceeding for dissolution or under any federal or state
bankruptcy, insolvency, receivership or similar law; (ii) any such proceeding is
commenced against it involuntarily and is not dismissed within 60 days; (iii) it
makes any composition with or assignment for the benefit of its creditors;
(iv) it enters into any corporate reorganization or acquisition without making
adequate provision for the performance of its obligations under this Agreement;
(v) it fails to perform any of its obligations when due under this Agreement and
it fails to correct such non-performance within 30 days after written demand for
performance is made by the other party; or (vi) it repeatedly fails to perform
its obligations under this Contract except after written demand for performance.

 

11.  Notice.  For convenience of operation hereunder, each of IP and MLP shall
designate one representative to serve as the channel of communication for
delivering information to and securing necessary action by its principals.  Any
party may change its representative from time-to-time by delivering written
notice of such change to the other party.  Until further notice is given, each
party’s representative shall be the person listed in the notice address below.

 

Any and all notices, demands, or other communications (collectively, “notice”)
requiring or desired to be given hereunder by either party shall be in writing
and shall be validly given or made to the other party or his authorized
representative at the address set forth below, if served either personally or if
deposited in the United States mails, certified or registered, postage prepaid,
or if sent by fax.

 

--------------------------------------------------------------------------------


 

IP:

Island Princess Macadamia Nut Company

 

2846 Ualena Street

 

 

Honolulu, Hawaii 96819

 

 

Attention: President

Fax: (808) 836-2019

 

 

 

MLP:

ML Macadamia Orchards, L.P.

 

 

26-238 Hawaii Belt Road

 

 

Hilo, Hawaii 96720

 

 

Attention: President

Fax: (808) 969-8152

 

If such notice is delivered personally, service shall conclusively be deemed to
have been made at the time of such delivery.  If such notice is given by mail,
service shall conclusively be deemed to have been made 72 hours after deposit
thereof in the mail as provided for above.  If such notice is given by fax,
service shall conclusively be deemed to have been made 24 hours after the
transmission thereof and receipt of the proper response code.  Any party may
change its address for the purpose of receiving notices as herein provided by a
written notice given to the other party.

 

12.  Force Majeure.  Neither of the parties hereto shall be liable or
accountable to the other party for any delay in complying or any failure to
comply with any of the terms, provisions or conditions of this Agreement in the
event that such failure shall have been caused by an act of God, strike,
lockout, public enemy, war, civil commotion, riot, condemnation, judicial or
governmental order or other requirements of law which directly prohibit the
performing by either party of the obligations hereunder (such as, but not
limited to, governmental regulations concerning the hazards of marketing or
consumption of macadamia nuts) or the refusal or failure of any governmental
office or officer to grant any permit or order necessary for compliance herewith
by either party hereto, nor shall either of the parties hereto be liable or
accountable to the other party for any damages arising from any such delay or
failure. In the event that any such event shall have a material adverse economic
impact on the price or marketability of macadamia nuts, either party may
terminate this agreement with 90 days written notice.

 

13.  Waiver.  The failure of either party to enforce its rights upon any default
on the part of the other party shall not be construed as a waiver thereof, nor
shall any custom or practice which may grow up between the parties in the course
of administering this Agreement be construed to waive or to lessen the right of
either party to demand performance by the other party or exercise its rights in
the event of default.  No provision of, or default under this Agreement, may be
waived except by a notice in writing signed by the party making the waiver.  A
waiver by either party of a particular default shall not be deemed to be a
waiver of any other subsequent default.

 

14.  Assignment.  Neither of the parties hereto may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party.  No consent or approval required under this Agreement shall be
unreasonably withheld and no charge for the giving of such consent or approval
shall be made.

 

15. Entire Agreement.  This Agreement represents the entire agreement and
understanding of the parties with respect to the subject matter hereof.  The
parties specifically acknowledge and agree that no joint venture or lease is
created hereby and that neither party is hereby appointed as the agent of the
other party.

 

--------------------------------------------------------------------------------


 

16. Mediation. Any and all matters in dispute arising from or relating to this
contract/agreement, or the breach thereof, which remain unresolved after direct
negotiation between the parties, shall first be submitted to confidential
mediation in accordance with the Rules, Procedures and Protocols for Mediation
of Dispute Prevention & Resolution, Inc., then in effect. The parties agree that
a good faith attempt to resolve all issues in mediation is a pre-condition to
further adversarial proceedings of any kind.

 

17. Governing Law.  This Agreement will primarily be performed in and shall be
governed by and construed in accordance with the laws of the State of Hawaii.
Each of the parties consents to the jurisdiction of the courts of the State of
Hawaii or any federal court sitting in Hawaii and agrees that Hawaii is an
appropriate venue for any action that may be brought under this Agreement.

 

IN WITNESS WHEREOF, IP and MLP have caused this Macadamia Nut Purchase Agreement
to be executed and delivered by their duly authorized representatives on this
5th day of January, 2006.

 

IP:

PURDYCO INTERNATIONAL, LTD.

 

 

 

 

 

 

 

By

/s/ Michael Purdy

 

 

 

Michael Purdy

 

 

Its President

 

 

 

 

 

 

MLP:

ML MACADAMIA ORCHARDS, L.P.

 

 

 

 

By

/s/ Dennis J. Simonis

 

 

 

Dennis J. Simonis

 

 

Its President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROCEDURES FOR DETERMINATION OF GLOBAL MACADAMIA PRICES

 

1.                                       If the parties fail or are unable to
agree upon a contract price by November 15th for any January-June period or by
May 15th for any July-December period during the term hereof, the following
procedures shall be used to determine the Global Macadamia Kernel Price, as
defined herein.  This Global Macadamia Kernel Price shall then be converted to a
WIS contract price equal to 15.2% of the Global Macadamia Kernel Price.

 

2.                                       The parties shall mutually-select an
independent third-party broker or specialist (the “Specialist”) from the list
below with current experience and transactions in the macadamia nut market.  The
Specialist shall be independent and shall have no material business relationship
with either party.

 

a.

J.F. Braun & Associates

b.

Trademark Commodities Inc.

c.

Jennings & Associates

d.

Debbie Roy Brokerage

e.

York Sutch & Associates

 

If the parties shall be unable to mutually agree upon a Specialist, then the
parties shall alternately delete one name each from the list, until only one
Specialist is left.

 

3.                                       The Specialist shall determine the
average, current spot price per-pound for bulk premium (Hawaiian and Australian)
Style II raw macadamia nuts (FOB West Coast) (the “Global Macadamia Kernel
Price”).  Any distressed or discounted sales for old or inferior macadamia nuts
shall be excluded from the determination.  The Specialist shall thereupon issue
a certified report of the foregoing to the parties, which report shall state the
average price per pound for the applicable period, together with the
methodology, procedure and actual sample of transactions utilized in the
calculation.

 

4.                                       If neither party objects to the
reported Global Macadamia Kernel Price, as determined above, the WIS contract
price will be 15.2% of the Global Macadamia Kernel Price.

 

5.                                       If either party challenges the
conclusions of the report within fifteen (15) days of the issuance thereof, the
parties shall attempt to resolve the pricing issues through good faith
negotiations.  In the event that the parties fail or are unable to reach a final
agreement as to the contract price within fifteen (15) days, the objecting party
may, at its own cost, engage a second, qualified, independent, third-party
broker or specialist to prepare a second certified price report using the
procedures set forth in item no. 3 above.  The results of the two reports shall
be averaged to determine the Global Macadamia Kernel Price.  The Global
Macadamia Kernel Price, as determined by the independent third-party broker(s)
or specialist(s), as the case may be, shall be converted to a WIS macadamia nut
contract price using a conversion factor of 15.2% of the Global Macadamia Kernel
Price.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 


PROCEDURE FOR SAMPLING NIS FOR PAYMENT PURPOSES


 

1.  MLP agrees to provide certified scale weights for each delivery, either from
the batch scales located at the Pahala and Kea’au husking stations or from a
public scale located no more than 10 miles from the Island Princess processing
facility.  Upon delivery, weigh or verify certified weight ticket to determine
the Gross Weight of each wet-in-shell (“WIS”) shipment. A shipment (“shipment”)
shall mean one load delivered on a single day.  Additional loads delivered on
the same day will be treated as individual shipments, i.e. separate weights and
samples.  IP will provide, upon delivery, a receipt that states the weight of
each shipment delivered by MLP. (The delivery and accompanying sample will be
identified by lot.  The lot designation will be by date and time of receipt.  A
delivery, for example, on March 3, 2007 at 2:00PM shall be designated
“MLP3/3/07-1400”.

 

2.  MLP will provide samples from its continuous sampler until IP has the
ability to draw a continuous sample from throughout the delivered shipment of
mutually agreed upon quantity of nuts.  When IP installs a continuous sampler IP
will adhere to the procedures as stated below.  A 60 lbs. (minimum weight)
sample will be collected and will accompany the shipment at the time of
delivery.  This sample will be used by IP to determine the moisture content, the
amount of extraneous material, kernel quality and recovery.  From this sample -
using accepted grab procedures -  two sub samples, designated “A” and “B”, of
20lbs. each shall be collected.  Sub-sample “A” shall be used for analysis as
specified in the following text.  Sub-sample “B” shall be used to verify the
analysis results if requested by MLP.  Sub-sample “B” shall be held available
for 14 days following issuance of payment by IP or until that payment is
accepted by MLP (which ever comes first).

 

3.  To determine Gross Weight WIS Delivered (herein designated as “GW”):

a.  Weigh sub-sample “A” and record the weight.

b.  Sort the sample and remove any extraneous material (to include: rat damaged
and empty nuts, rocks, sticks, husk, mechanically fractured shell exposing
kernel, and any trash).  Record the weight of this portion.

c.  Screen the resulting WIS sample for peewee nuts (defined as nuts less than
5/8 inch in diameter).  Record the weight of this portion.  Retain the WIS
portion for subsequent analysis.

d.  Calculate the ratio:

((wt. sub-sample “A”) - (wt. extraneous material) - (wt. peewee nuts)) / wt.
sub-sample “A” = EM

e.  Calculate “GW” as follows:

EM x Gross Weight of shipment = GW

 

4.  Split the cleaned WIS sub-sample “A” into two portions, one of approximately
two (2) lbs. for moisture content determination (moisture sample) and the other
of approximately ten (10) lbs. for quality analysis (quality sample).  The
procedures for moisture content analysis are specified in paragraph 5 below. 
The procedures for determining kernel recovery and spoilage are specified in
paragraphs 6 to 11.

 

--------------------------------------------------------------------------------


 

5.  Weigh the moisture sample and record the weight.  Dry the sample at
approximately 250 degrees Fahrenheit for a period of 1 day.  Weigh the dried
sample and record the weight after drying.  Divide the difference in weight
prior to and after drying by the weight prior to drying.  The result is the
percentage of moisture of the WIS nuts designated herein as “M”.

 

6.  Weigh the quality sample and record the weight. Dry the sample at
approximately 122 degrees Fahrenheit for 3 days then raise the temperature to
140 degrees Fahrenheit for 2 days.  Record the dry-in-shell (“DIS”) weight.  The
weight, in grams, of the DIS sample is designated herein as “X”.

 

7.  Crack the DIS sample and separate the shells from the kernels.  Determine
the weight of the recovered raw kernels.  Roast all recovered kernel at 260
degrees Fahrenheit for 35 minutes in a convection oven.

 

8.  Inspect the roasted kernels and separate unsaleable kernels and record the
weights of the following categories.

 

a)

Stinkbug damage (>2 spots)

b)

Koa Seed Worm damage

c)

Tropical Nut Borer damage

d)

Mold

e)

Germination

f)

Immature/Shrivels

g)

Total a) through f)

 

Record the data and summarize for field management purposes.

 

9.  Using Hawaii, Department of Agriculture “Standards for Hawaii-Grown Shelled
Macadamia Nuts” criteria, separate out the salable kernel and record the
weight.  The weight, in grams, of salable kernel is designated herein as “Y”.

 

10.  Determine the Salable Kernel Recovery (SK/DIS) factor designated herein as
“KR”.

 

KR = Y/X

 

11.  Determine spoilage percentages for each category of unusable as follows:

 

For each category of unusable, divide the recorded category

weight by the total of unusable and usable kernel (8(g) plus Y).

 

--------------------------------------------------------------------------------


 

12.  Determine Payable Pounds for the load.

 

a)  Convert total load to WIS weight at 20% moisture designated herein as “WM”

 

WM = GW*(1-M)/(1-.2)

 

b)  Determine Payable Pounds for the load designated herein as “P”

 

P = WM*(KR/.3)

 

13. Sample Calculation.

 

Gross Weight WIS Delivered (after Ex-       45,000 lbs traneous material)

Moisture (from sample)

 

21.0

%

Salable Kernel Recovery (from sample)

 

30.5

%

Price (e.g. 1st year volume price)

 

$

.85

 

 

WM = 45,000 * (1-.21)/(1-.2) = 44,437 lbs WIS adjusted to 20% moisture

P = 44,437 * 0.305/0.3 = 45,178 lbs WIS adjusted to 20% moisture & 30% recovery
(Contract Pounds)

Payment = 45,178 lbs * $0.85  =                            $38,401.30

 

--------------------------------------------------------------------------------